GOODE, J.
Action instituted before a justice of the peace wherein plaintiff stated defendant, by a written contract dated October 10, 1906, and filed with the statement as an exhibit, sold and agreed to deliver to plaintiff forthwith, twenty-five boxes of Babbitt’s soap at $2.35 a box; that plaintiff afterwards made demand of defendant for the delivery of the soap, but delivery was refused and at the date of refusal, soap of the kind defendant had sold and agreed to deliver was selling on the market at $3.75 a box; that in consequence of defendant’s refusal to comply with its contract, plaintiff was injured in the sum of $35. The written. contract was this:
“Sold to Luecke Bros. 25 bx Babbitt Soap at 2:35 net cash ten days.
“L. Cohen,
“Per Crohn.”
Defendant filed no answer. Plaintiff is enghged in the grocery business in the city of St. Louis, and defendant is a wholesale grocer in whose employ is a travel*52ing salesman named Crohn. That salesman entered plaintiff’s place of business in October, 1908, and according to the testimony of plaintiff, proposed to sell Babbitt’s Soap at $2.35 a box; whereupon plaintiff told him he would take twenty-five boxes at said price, if he would make him a contract (meaning one in writing) and Crohn executed the bill of sale or memorandum supra, left plaintiff’s place of business and a few days afterwards returned, saying he had made a mistake in inserting the price of $2.35 a box, as the price was $3.35 a box. Crohn demanded the memorandum back and plaintiff refused to surrender it. At that time the listed price of the soap was from $3.65 to $3.75 a box, or much more than even the price of $3.35 defendant insists upon; and plaintiff was aware of this fact, for he testified to it. He testified he was not in the habit of buying from Cohen at all and required him to give him a written contract; that he always took a written contract when he purchased from Cohen, the defendant. Plaintiff denied Crohn detected the mistake before he left the store, and demanded the paper to correct it, and said this demand was made several days later. On the other hand Crohn testified he offered to make Luecke a price of $3.35 a box and Luecke said lie would take twenty-five boxes, but wanted a copy, meaning a memorandum of the sale; that he (Crohn) wrote out the document (Exhibit A) while a conversation was in progress and by mistake stated the price at $2.35 a box. He attributed the mistake to the fact that he was writing at the same time he was talking to Luecke about other matters. Crohn said Luecke took the “ticket,” put it in his pocketbook and Crohn started to leave the store, but before he had gone out, thought of his mistake in making the price $2.35 instead of $3.35; whereupon he turned around and asked Luecke to give him the card to correct the mistake. Luecke refused and said he “had Crohn where he wanted him.” The latter then told Luecke he had supposed he was a gen*53tleman, but that if he did not give up the card, he (Crohn) would not turn in the order and the soap would not be delivered. The court found the facts according to the testimony of Crohn, and that the intention was to sell the soap at $3.35 a box; found also plaintiff knew this was the intention; found Crohn had no authority to sell soap for defendant at less than the market price without the latter’s approval, and there was no evidence to show he had authority to sell soap to plaintiff at $2.35 a box; that his authority extended only to take orders for soap at the usual market price; that plaintiff was aware of the mistake committed by the salesman and endeavored to take advantage' of it by retaining the slip and instituting the present action. Declarations of laAV were given and refused, but we will not set them out. The court found the instrument (Exhibit A) was not the contract between the parties, but simply a memorandum or note handed to plaintiff, and the contract between them was verbal. The contention of plaintiff is, the instrument was a bill of sale of the soap to plaintiff, constituted the repository of the contract between them and could not be varied by oral testimony, but could only be corrected in equity; further, that the action was commenced before a justice of the peace and justices have no jurisdiction of equity matters; that no evidence to show a mistake occurred in making the contract could be received in the present case, and plaintiff’s remedy was a suit in equity in the circuit court to reform the bill of sale and meanwhile enjoin the proceeding before the justice. The evidence leaves not the least doubt in our minds that the price stated by Crohn was $3.35 a box, and Luecke was well aware of the price actually stated when he ordered the soap, was well aware a mistake had been made in Avriting the price in the memorandum. Likely the paper Avas a bill of sale of the soap if executed by authority of' defendant, was not subject to alteration by parol evidence in the present action at law, but defendant’s *54remedy was in equity to correct it. But the court found as a fact Crohn had no power or authority to execute such a contract; that is to say, to sell at less than the market price. Though a vigorous protest is made against this finding, we will not disturb it. The justice of the case is altogether with the defendant and plaintiff’s action is without merit. The judgment is affirmed.
All concur.